    Case: 1:20-cv-07123 Document #: 11 Filed: 12/04/20 Page 1 of 2 PageID #:216




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DECKERS OUTDOOR CORPORATION,
                                                         Case No. 20-cv-07123
                         Plaintiff,
                                                         Judge Gary Feinerman
        v.
                                                         Magistrate Judge Sheila M. Finnegan
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                         Defendants.


  PLAINTIFF DECKERS OUTDOOR CORPORATION’S EX PARTE MOTION FOR
 ENTRY OF A TEMPORARY RESTRAINING ORDER, INCLUDING A TEMPORARY
    INJUNCTION, A TEMPORARY TRANSFER OF THE DOMAIN NAMES, A
       TEMPORARY ASSET RESTRAINT, AND EXPEDITED DISCOVERY

        Plaintiff Deckers Outdoor Corporation (“Deckers”) seeks entry of an ex parte temporary

restraining order, including a temporary injunction against Defendants enjoining the manufacture,

importation, distribution, offering for sale, and sale of infringing and counterfeit Deckers products, a

temporary transfer of the Domain Names, a temporary asset restraint, and expedited discovery in

an action arising out of 15 U.S.C. § 1114 and Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a). A Memorandum of Law in Support is filed concurrently with this Motion.
    Case: 1:20-cv-07123 Document #: 11 Filed: 12/04/20 Page 2 of 2 PageID #:217




Dated this 4th day of December 2020.   Respectfully submitted,

                                       /s/ Justin R. Gaudio
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       RiKaleigh C. Johnson
                                       Martin F. Trainor
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080 / 312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       rjohnson@gbc.law
                                       mtrainor@gbc.law

                                       Attorneys for Plaintiff Deckers Outdoor Corp.




                                          2
